IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIE WATTS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-3627

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 14, 2017.

An appeal from the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

Willie Watts, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, BILBREY, and KELSEY, JJ., CONCUR.